Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tak (WO2013/019089). Tak teaches a modular furniture assembly (Fig. 13 and 2b) comprising:  2a first strut (5) having a first strut first end portion and a first strut second end portion 3disposed opposite to the first strut first end portion, the first strut being elongated along a first 4strut axis that extends through the first strut first end portion and the first strut second end 5portion;  6a first strut first end fitting (1) attached to the first strut first end portion (via 2), the first strut 7first end fitting comprising protruding portions (threaded on end of 1) that extend transverse to the first strut axis to 8beyond an outer surface of the first strut first end portion;  9a second strut (5) having a second strut first end portion and a second strut second 10end portion disposed opposite to the second strut first end portion, the second strut being 11elongated along a second strut axis that extends through the second strut first end portion and the 12second strut second end portion;  13a second strut first end fitting (1) attached to the second strut first end portion .  
1		  	Tak also teaches a locking mechanism (Fig. 2b) comprising:  2an end fitting (1) configured to couple with a structural member (5), the end fitting 3comprising protruding portions (threads);  4a connector (3C) comprising a receptacle configured to accommodate insertion of the 5protruding portions of the end fitting into the receptacle and to restrain rotation of the end fitting 6within the receptacle; and  7a locking member  (2) having a central passage configured to interface with the 8structural member, the locking member being configured to be coupled to the connector so as 9clamp the protruding portions of the end fitting to an interfacing surface of the receptacle to 10fixedly secure the end fitting to the connector (Fig. 2b).
Claims 1-4, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenkotter (DE29506323). Rosenkotter teaches a modular furniture assembly (Figs. 14,16) comprising:  2a first strut (8,8b) having a first strut first end portion and a first strut second end portion 3disposed opposite to the first strut first end portion, the first strut being elongated along a first 4strut axis that extends through the first strut first end portion and the first strut second end 5portion;  6a first strut first end fitting (4,9b) attached to the first strut first end portion, the first strut 7first end fitting comprising protruding portions (threaded on end of 4,9b) that extend transverse to the first strut axis to 8beyond an outer surface of the first strut first end portion;  9a second strut (8,8b) having a second strut first end portion and a second strut second 10end portion disposed opposite to the second strut first end portion, the second strut being 11elongated along a second strut axis that extends through the second strut first end portion and the 12second strut second end portion;  13a second strut first end fitting (4,9b) attached to the second strut first end portion, the 14second strut first end fitting comprising protruding portions (threaded on end of 9b) that extend transverse to the second 15strut axis to beyond an outer surface of the second strut first end portion;  16a connector (1) comprising a first receptacle and a second receptacle (Fig. 16), the first 17receptacle being configured to accommodate insertion of the protruding portions of the first strut 18first end fitting into the first receptacle, the second receptacle being configured to accommodate 19insertion of the protruding portions of the second strut first end fitting into the second receptacle;  20a first locking member (3,3b) having a central passage through which at least one of the 21first strut first end portion and the first strut first end fitting extends (Figs. 13 and 14), the first locking member 22being configured to interface with the first strut first end fitting and be coupled to the connector 23so as to clamp the protruding portions of the first strut first end fitting to an interfacing surface of 24the first receptacle to fixedly secure the first strut to the connector; and  25a second locking member (3,3b) having a central passage through which at least one of 26the second strut first end portion and the second strut first end fitting extends (Figs 14 and 15), the second locking 27member being configured to interface with the second strut first end fitting and be coupled to the 28connector so as to clamp the protruding portions of the second strut first end fitting to an 29interfacing surface of the second receptacle to fixedly secure the second strut to the connector. T24KILPATRICK TOWNSEND 72079600 6he first locking member is coupled with the connector via a first threaded 3connection (see threads on 3b in Fig. 14); and 4the second locking member is coupled with the connector via a second threaded 5connection (see threads on 3b in Fig. 14).  W1herein:  2the first threaded connection is disposed within the first receptacle; and 3the second threaded connection is disposed within the second receptacle.  W1herein:  2the first threaded connection has a first pitch diameter; 3the protruding portions of the first strut first end fitting extend transverse to the 4first strut axis to beyond the first pitch diameter;  5the second threaded connection has a second pitch diameter; and  6the protruding portions of the second strut first end fitting extend transverse to the 7second strut axis to beyond the second pitch diameter.  Wherein the connector 2comprises a spherical exterior surface.  There is also 1The2a third strut (8, 8b; Fig. 16) having a third strut first end portion and a third strut second end 3portion disposed opposite to the third strut first end portion, the third strut being elongated along 4a third strut axis that extends through the third strut first end portion and the third strut second 5end portion;  6a third strut first end fitting (4,9b) attached to the third strut first end portion, the third 7strut first end fitting comprising protruding portions (threads) that extend transverse to the third strut axis 8to beyond an outer surface of the third strut first end portion;  9a third locking member (3,3b) having a central passage through which at least one of the 10third strut first end portion and the third strut first end fitting extends, 11wherein the connector further comprises a third receptacle (1) configured to 12accommodate insertion of the protruding portions of the third strut first end fitting into the third 13receptacle, and  14wherein the third locking member is configured to interface with the third strut 15first end fitting and be coupled to the connector so as clamp the protruding portions of the third 16strut first end fitting to an interfacing surface of the third receptacle to fixedly secure the third 17strut to the connector.  There is further a terminal 2support fitting (22, Figure 12) configured to attach to a furniture member, and wherein the connector further 3comprises a fourth receptacle (1) via which the terminal support fitting is attachable to the 4connector.  
1 Rosenkotter also teaches a locking mechanism (Figs. 13-16) comprising:  2an end fitting (4,9b) configured to couple with a structural member (8,8b), the end fitting 3comprising protruding portions (threads);  4a connector (1) comprising a receptacle configured to accommodate insertion of the 5protruding portions of the end fitting into the receptacle and to restrain rotation of the end fitting 6within the receptacle; and  7a locking member  (3,3b) having a central passage configured to interface with the 8structural member, the locking member being configured to be coupled to the connector so as 9clamp the protruding portions of the end fitting to an interfacing surface of the receptacle to 10fixedly secure the end fitting to the connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tak (WO2013/019089) in view of Rosenkotter (DE29506323).  As stated above, Tak teaches the limitations stated above, including struts. For claim 9, Tak fails to teach 1that 2

 there is a panel 2having a first elongated edge portion and a second elongated edge portion, and wherein:  3the first strut has an elongated first strut receptacle shaped to receive and interface 4with the first elongated edge portion; and  26KILPATRICK TOWNSEND 72079600 6the second strut has an elongated second strut receptacle shaped to receive and interface with the second elongated edge portion.  Rosenkotter teaches a panel (17; Fig. 10) 2having an elongated edge portion, and wherein: a a astrut/strip (19) has an elongated strut receptacle (20) shaped to receive and interface 4with the elongated edge portion.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a panel onto the assembly of Tak by adding a receptacle within the struts and providing a panel, such as is taught by Rosenkotter, to provide side panels with the assembly.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tak (WO2013/019089) in view of Reilly (2,593,697).  As stated above, Tak teaches the limitations stated above, including strut receptacles. Tak fails to teach 1that 2the furniture member comprises a glass table top member and 3the terminal support fitting comprises a suction cup configured to interface with 4the glass table top.  Reilly teaches suction cups with a threaded end (30) and a cup end (12).  The cups supporting a glass table (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a glass table onto the assembly of Tak, i.e. screwing the suction cups of Reilly into upper threads within upper receptacles 3c of Tak and then placing the table thereon, to provide a horizontal surface on the top of the assembly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenkotter (DE29506323).  As stated above, Rosenkotter teaches the limitations stated above, including struts. Rosenkotter further teaches the use of a panel (17) with the assembly. For claim 9, Rosenkotter fails to teach 1that 2

there are 3elongated strut receptacles in the struts shaped to receive and interface 4with elongated edge portions of the panel.  Rosenkotter teaches a a astrut/strip (19) which has an elongated strut receptacle (20) shaped to receive and interface 4with an elongated edge portion of the panel (17).    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add struts/strips with receptacles, such as is also taught by Rosenkotter as part of the struts of Rosenkotter, to provide side panels at specific locations on the assembly.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenkotter (DE29506323) in view of Reilly (2,593,697).  As stated above, Rosenkotter teaches the limitations stated above, including strut receptacles. Rosenkotter fails to teach 1that 2the furniture member comprises a glass table top member and 3the terminal support fitting comprises a suction cup configured to interface with 4the glass table top.  Reilly teaches suction cups with a threaded end (30) and a cup end (12).  The cups supporting a glass table (10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a glass table onto the assembly of Rosenkotter, i.e. screwing the suction cups of Reilly into upper threads within upper receptacles 1 of Rosenkotter and then placing the table thereon, to provide a horizontal surface on the top of the assembly.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed. (The prior art fails to teach a method of fabricating a furniture assembly, the method comprising:  inserting a first strut into a central passage of a first locking member;  3attaching a first strut first end fitting to a first strut first end portion of the first 4strut;  5inserting the first strut first end fitting into a first receptacle of a connector; and  6coupling the first locking member to the connector so as to clamp protruding 7portions of the first strut first end fitting to an interfacing surface of the first receptacle to fixedly 8secure the first strut to the connector. ) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
February 25, 2021
								/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637